United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                      February 23, 2007

                                                                   Charles R. Fulbruge III
                                                                           Clerk

                                    05-10648



                         UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                     Versus


                               NINA K. RAJWANI

                                                           Defendant-Appellant



  Appeal from the United States District Court for the Northern
              District of Texas, Fort Worth Division


                    ON PETITION FOR REHEARING
      (Opinion January 16, 2007, 5th Cir. 2007____F.3d                   )

Before JONES, Chief Judge, and DAVIS and GARZA, Circuit Judges.

PER CURIAM:

     In    response    to    the   petition    for   rehearing   submitted       by

Appellant Nina K. Rajwani, we modify the first full paragraph on

page 1187 of the slip opinion to read as follows:

     The    most    direct    evidence   of    Rajwani’s    knowledge     of   and

participation in the scheme were the handwritten notes the customs

agents found in her purse recording the names and addresses of two

victims. In addition, the irregular nature of the transactions and


                                       -1-
the machinations the defendant followed to recover funds in the

United    States   are   probative   of    her   guilty   knowledge.   The

unorthodox procedures included:

•    The practice of personally crossing the border and withdrawing
     the funds rather than having the U.S. bank simply wire the
     funds to the defendant’s friend or to the defendant herself in
     Canada;

•    Opening multiple bank accounts for the different victims’
     deposits rather than having a single account;

•    Making trips to various banks on nine different days, each
     within one or two days of the victim’s deposits to empty the
     account and recover the funds;

•    Fleeing from the bank on September 22, 2005 after the bank
     manager attempted to stall the defendant.

Rajwani was not inexperienced in business affairs.           She served as

an independent contractor for a financial services company in

Canada and as a clerical worker for an importing company.         The jury

was entitled to conclude that the totality of these circumstances

belied the defense theory that the defendant sincerely believed she

was simply helping her friend collect funds legitimately owed to

him in his travel agency.

     IT IS ORDERED that the petition for rehearing is otherwise

DENIED.




                                     -2-